Citation Nr: 0409434	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  95-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left eye 
disability.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for degenerative joint 
disease of both shoulders, both knees, and the right hip.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility/ies for 
the veteran to be afforded examinations 
as follows a) through c).  In each case, 
send the claims folder to the examiner(s) 
for review; consideration of such must be 
reflected in the completed examination 
reports.

a)  Schedule the veteran for examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of skin disability.  The 
examiner's attention should be directed 
to the veteran's complaints of 
exacerbations of skin problems due to 
PTSD, and also directed to an 
August 6, 1996, VA treatment report, 
which indicates that the veteran's skin 
breakouts are due to stress.  The 
examiner is requested to identify all 
current diagnoses pertinent to the skin.  
The examiner should then respond to the 
following:  

1) Is it at least as likely as not that 
any currently diagnosed skin disability 
resulted from exposure to Agent Orange in 
service?;
2) Is it at least as likely as not that 
currently diagnosed skin disability had its 
onset in service or is otherwise etiologically 
related to any incident of service?; and, 
3) Is it at least as likely as not that 
any currently diagnosed skin disability 
resulted from or is made worse by reason of 
the veteran's post-traumatic stress disorder 
(PTSD)?  If the skin disorder is not caused 
by, but was worsened in severity by the 
veteran's PTSD, the examiner should state the 
degree to which the skin disability is 
exacerbated by the PTSD.  
b)  Schedule the veteran for examination 
by a physician with the appropriate 
expertise to identify all currently 
existing disabilities of the right hip, 
shoulders, and knees, and to state the 
etiology of such disabilities.  The 
examiner should specifically confirm or 
refute the presence of degenerative joint 
disease in each joint.  The examiner 
should then state whether it is at least 
as likely as not that each identified 
disability of the shoulders, right hip, 
and the knees was caused by injury or 
disease sustained during active service, 
or by any injury sustained during active 
duty for training or inactive duty 
training, to include parachute jumps.  
The examiner should include a discussion 
of the significance, if any, of evidence 
in the claims file showing the presence 
of a right femoral head abnormality in 
September 1971 and current evidence of 
necrosis, and, also include a discussion 
reconciling medical evidence identifying 
and refuting the existence of shoulder 
arthritis.

c)  Schedule the veteran for examination 
by a physician or physicians with the 
appropriate expertise to determine the 
etiology of hypertension and any 
complications resulting therefrom, to 
include disability of the left eye.  The 
examiner's attention should be directed 
to the veteran's claim that he developed 
hypertension as a result of his service-
connected PTSD and developed left eye 
disability as a result of hypertension; 
to the July 17, 1996 VA treatment report 
and August 1999 VA examination report, 
which discuss potential aggravation of 
hypertension by PTSD; and, to a 
September 22, 1997 record that indicates 
the veteran has hypertension with 
secondary vision loss.  

The examiner should be advised that when 
a service-connected disorder contributes 
to or aggravates a nonservice-connected 
disability, the veteran shall be 
compensated only to the degree of 
disability that resulted by reason of the 
service-connected disability.  

The examiner should respond to the following:  
(1)  Is it at least as likely as not that 
the veteran's hypertension was caused by his 
service-connected PTSD?  
(2)  Is it at least as likely as not that 
hypertension has worsened in severity due to 
PTSD?  If the examiner determines that 
hypertension was not caused by, but only 
aggravated by the PTSD, the examiner should 
state the degree of aggravation caused by the 
PTSD.
(3)  Is at least as likely as not that a 
left eye disability was caused by 
hypertension?  If it has been determined that 
PTSD aggravated, but did not cause, 
hypertension, the examiner should indicate to 
what degree, if any, of the veteran's left eye 
disability is related to the aggravation of 
hypertension due to PTSD.  
2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



